The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
1. 	The Office acknowledges the receipt of Applicant’s restriction election filed August 9, 2021. Applicant elects AT5G50360 having SEQ ID NO:5 without traverse. Claims 1-8 are pending and are examined to the extent of SEQ ID NO:5.  
The restriction is made FINAL.  
Specification
2. 	The disclosure is objected to because of the following: 
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01. See pages 2, 10 and 14, for example.
Appropriate correction is required.
Claim Objections
3. 	Claims 1-3 and 8 are objected to because of the following: 
	In claim 1, AITRs should be spelled out with the acronym in parentheses the first time it is used.
	Claims 2 and 3 recited non-elected sequences. These species were previously indicated as being patentably distinct in the restriction requirement. 
In claim 8, there are three “or” recitations in claim 8. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
4. 	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5. 	Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Transcription repressor genes AITRs and ABA-induced transcription repressors are not art-recognized terms. The specification does not adequately define these terms to allow one skilled in the art to determine what is encompassed by these recitations. It is suggested Applicant recite SEQ ID Nos.
	In claim 1, it is unclear what action is being inhibited. It is unclear what “inhibiting… a family of transcription repressor genes AITRs” means—is the expression of the genes inhibited, their functional activities inhibited or something else is being inhibited? 
	In claim 1, the recitation of “transcription repressor genes AITRs” is unclear. It is unclear whether “transcription repressor genes” is intended to be synonymous with “AITRs”. The specification discloses “AITRs” stands for ABA-induced transcription repressors, which does not appear to be the same as “transcription repressor genes”. Is “transcription repressor genes” of a broader scope than AITRs? The metes and bounds of said recitation cannot be determined.
	In claim 1, the metes and bounds of “family” are unclear. It is not known what genes are in the family of transcription repressor genes or in the family of AITRs. Applicant does not disclose a particular structure or function that is shared by the family to distinguish the members within said family from other sequences. The specification states this is a new gene family (p. 2) but does not indicate how this family differs from other sequences or other families. Moreover, it is unclear how many in the “family of transcription repressor genes AITRs” should be inhibited or knocked out to obtain improved plant resistance to abiotic stresses. For instance, the specification discloses that Arabidopsis thaliana has six AITR genes (p. 7). Does the recitation of “family” refer to all the AITR genes within one plant? Is the family of six AITR genes in A. thaliana knocked out to achieved the claimed phenotype? What is the minimum number of AITR genes to constitute a “family”?
	Claim 1 is an incomplete method claim because it does not result in “improving plant resistance to abiotic stresses”. It is unclear whether certain conditions or additional steps are necessary to obtain improved plant resistance to abiotic stresses.
	Applicant elects SEQ ID NO:5. SEQ ID NO:5 is an A. thaliana sequence. It is unclear whether Applicant intends to target SEQ ID NO:5 in A. thaliana, or use SEQ ID NO:5 to inhibit or knockout AITR(s) in other plants. For examination purpose, the Office interprets Applicant to mean the latter. Otherwise, claims 5 and 6 would be non-elected.
	It should be noted that upon amending claims 2 and 3 to recite SEQ ID NO:5, the scope of these two claims would be identical and claim 3 would be rejected as a duplicate claim.
	In claim 2, the recitation of “some of the AITRs” is unclear. It is not known if Applicant is referring to other AITRs within SEQ ID Nos. 1-17 in addition to the elected SEQ ID NO:5, or Applicant is including AITRs that are not disclosed. For examination purpose, the claims are interpreted to encompass undisclosed AITRs. 
	In claim 8, it is unclear what “the abiotic stresses are caused by …other abiotic stresses”. It is unclear how abiotic stresses are caused by abiotic stresses. 
It is unclear how claim 8 further limits claim 1. Claim 1 recites “abiotic stresses”. Claim 8 recites “drought and/or salinity or alkalinity or other abiotic stresses”. It would appear the “abiotic stresses” of claim 1 is identical in scope to “drought and/or salinity or alkalinity or other abiotic stresses” of claim 8. Additionally, it is unclear whether Applicant intends claim 8 to encompass at least drought, or drought in combination with salinity, alkalinity or other abiotic stresses, because of the “and/or” recitation. 
	Correction and/or clarification is required. 
Claim Rejections - 35 USC § 112(a)
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7. 	Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
“’The first paragraph of 35 U.S.C. § 112 requires, inter alia, that the specification of a patent enable any person skilled in the art to which it pertains to make and use the claimed invention.  Although the statute does not say so, enablement requires that the specification teach those in the art to make and use the invention without ‘undue experimentation.’  In re Wands, 858 F.2d 731, 737 (Fed. Cir. 1988).  That some experimentation may be required is not fatal; the issue is whether the amount of experimentation required is ‘undue.’”  In re Vaeck, 947 F.2d 488, 495 (Fed. Cir. 1991) (emphasis in original); see also In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993) (“[T]o be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation’”) “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations.”  Wands, supra.  Some experimentation, even a considerable amount, is not “undue” if, e.g., it is merely routine, or if the specification provides a reasonable amount of guidance as to the direction in which the experimentation should proceed.  Factors to consider include “(1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”  Id.
Example 1 discloses that six closely related functionally unknown genes At3g27250, At3g48510, At5g40790, At5g40800, At5g50360 and At5g63350 in an A. thaliana plant are induced by ABA. The proteins encoded by these six genes were named ABA-induced transcription repressor 1 (AITR1), AITR2, AITR3, AITR4, AITR5 and AITR6, respectively. In Example 2, the full amino acid sequence of Arabidopsis AITR1 was used to identify homologous proteins, and the results revealed that homologous proteins were only present in angiosperms. Applicant discloses that all angiosperms have homologous protein-encoding genes with a varying number of AITRs within each plant, for a total of 194 AITR genes in 45 species (Table 1). Example 3 discloses that the six AITRs in Glycine max and the four AITRs in Solanum lycopersicum were induced by ABA and they inhibit the expression of the reporter gene, which indicate these AITRs are transcription repressors. In Example 4, transgenic plants overexpressing each of the six A. thaliana AITR genes were generated, and knockout mutants for four of the genes were made. Applicant states that the sensitivity of the mutants to ABA and abiotic stresses (more accurately NaCl) were reduced (Fig. 5). In Example 5, the expression of six Brassica napus AITR genes and five Gossypium hirsutum AITR genes were induced by ABA and could inhibit the expression of the reporter gene.
The claimed invention is not enabled for the following reasons. With regard to claim 1, the scope of “family” encompass possibly one to all AITR genes in a plant. In Example 4, four of the six disclosed AITR genes were knocked out. Applicant has no working example of knocking out one, two or three AITR genes within a plant. It is unclear whether the six A. thaliana AITR genes are functionally equivalent, that is, it is unclear whether they perform the same or have different roles in a plant. While one skilled in the art can knock out target genes, it is unpredictable how many AITR genes should be knocked out to reduce the plant’s sensitivity to ABA and salt stress. It is not known whether some functionality of an AITR gene must be retained for plant growth. Thus, Applicant has not enabled the claimed invention as commensurate in scope with the claims without undue experimentation.
With regard to claim 2, the claim recites “wherein some of the AITRs have a nucleotide sequence as shown in SEQ ID NOs: 1-17”. In addition to the elected SEQ ID NO:5, it is not known what other undisclosed sequences must be knocked out to obtain the desired phenotype. Claim 2 implies a plant may have undisclosed AITRs that are knocked out, however, the structures of these AITRs are not known. Applicant has no working example and provides no guidance as to how to identify other AITR genes, such as for example in Arabidopsis, in addition to the six AITR genes disclosed. While A. thaliana AITR1 was used to identify some homologous AITR genes in other plants, it is not known whether A. thaliana AITR1 is able to identify all AITR genes, or there are AITR genes that do not have sufficient homology with A. thaliana AITR1 to be identified by A. thaliana AITR1. It is not known how other, undisclosed AITR genes can be identified. While one skilled in the art can readily knock out a known target gene, one skilled in the art cannot knock out unknown or undisclosed AITR genes as commensurate in scope with the claims without undue experimentation. 
Claim 3 is not fully enabled because in addition to SEQ ID NO:5, it is not known which other sequence(s) within the “family” must be inhibited or knocked out to improve plant resistance to abiotic stresses. Claim 3 lists six AITR genes from A. thaliana. It is unpredictable which combination of the six listed AITR genes, or other listed sequences, must be knocked out to improve plant resistance to abiotic stresses. As stated above, it is unpredictable whether knocking out less than four AITR genes, and which ones, in a plant would produce the claimed phenotype. Accordingly, Applicant has not enabled “a family” as commensurate in scope with the claims without undue experimentation.
The breadth of “abiotic stresses” encompasses stresses such as deficient and excessive water, high and low temperatures, heavy metals, pollution, nutrient deficiency and UV radiation. Example 4 shows increased tolerance to salinity stress when four of the six AITR genes from Arabidopsis were knocked out. No gene to date has been shown to increase stress tolerance to all abiotic stresses. Applicant has no working example of other abiotic stresses. Salinity stress does not allow one skilled in the art to predict its response to other stresses such as those listed above. Applicant has no evidence that reduced sensitivity to ABA would increase a plant’s tolerance to all abiotic stresses. With regard to claim 8, drought, salinity and alkalinity stresses are different abiotic stress conditions and affect different physiological processes. There is no evidence that a gene that improves resistance to salinity (salt stress) would predictably also improve resistance to drought (lack of water stress) and alkalinity (high pH stress). Thus, Applicant has not enabled “resistance to abiotic stresses” and drought and alkalinity stresses as commensurate in scope with the claims without undue experimentation.
Accordingly, weighing all the Wands factors based on the totality of the record as discussed above, the Office determines that it would require undue experimentation for a person of ordinary skill in the art to make and use the invention as claimed as commensurate in scope with the claims.
8. 	Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
“[T]he test for sufficiency is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date.”  Ariad Pharm., Inc. v. Eli Lilly and Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010).   To satisfy the written description requirement of 35 USC 112, first paragraph, the specification must describe the invention in sufficient detail so “that one skilled in the art can clearly conclude that the inventor[s] invented the claimed invention as of the filing date sought.”  
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
Lockwood
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 v. Am. Airlines, Inc., 107 F.3d 1565, 1572 (Fed. Cir. 1997).  “[The written description] inquiry is a factual one and must be assessed on a case-by-case basis.”  Purdue Pharma L.P. v. Faulding, Inc., 230 F.3d 1320, 1323 (Fed. Cir. 2000).  “In order to satisfy the written description requirement, the disclosure as originally filed does not have to provide in haec verba support for the claimed subject matter at issue.”  Id.  Nonetheless, the disclosure must convey with reasonable clarity to those skilled in the art that the inventor was in possession of the invention.  Id., (“Put another way, one skilled in the art, reading the original disclosure, must immediately discern the limitation at issue in the claims.”)  While the written description requirement does not demand either examples or an actual reduction to practice, actual “possession” or reduction to practice outside of the specification is not enough.  Ariad Pharmaceuticals, Inc. v. Eli Lilly and Co., 598 F.3d 1336, 1352 (Fed. Cir. 2010).  Rather, it is the specification itself that must demonstrate possession.  Id.
Appearance of a claim in the specification in ipsis verbis does not guarantee that the written description requirement is satisfied, see, e.g., Enzo Biochem, Inc. v. Gen-Probe Inc., 323 F.3d 956, 968 (Fed. Cir. 2002), nor does a failure to meet that standard require a finding that a claim does not comply with the written description requirement, In re Edwards, 568 F.2d 1349, 1351-52 (Fed. Cir. 1978).  All that is required is that the specification demonstrate to a person of ordinary skill in the art that the inventor was in possession of the invention.  Carnegie Mellon Univ. v. Hoffmann-La Roche Inc., 541 F.3d 1115, 1122 (Fed. Cir. 2008).
Applicant’s disclosure is as set forth above. The recitation of “transcription repressor genes AITRs” lacks adequate written description for the following reasons. First of all, AITR is not an art-recognized term. No structure is recited in the claims to allow one skilled in the art to identify an AITR gene and distinguish it from other gene sequences. The phenotype of “improving plant resistance to abiotic stresses” does not appear to be unique to AITR genes, and one skilled in the art cannot predict the structure solely from the phenotype recitation. The specification discloses that AITRs are induced by ABA, and thus inhibiting or knocking out the AITR gene(s) in the plant would improve plant resistance to abiotic stresses. However, ABA does not solely induce AITRs (Specification, p. 2), and thus the fact that ABA induces AITR does not allow one skilled in the art to predict the structures of the target AITRs. Accordingly, “transcription repressor genes AITRs” lacks adequate written description. It is suggested the claims recite SEQ ID Nos. in place of the generic recitation of “AITRs”.
Secondly, the recitation of “family” lacks adequate written description for the following reasons. As indicated above, it is unclear whether “family” encompasses more than one AITR gene, or all the AITR genes in a plant. Applicant discloses some plants have more AITR genes than others (Table 1). For example, Applicant discloses six AITR genes in A. thaliana, four of which were knocked out, and the mutant having four knocked out AITR genes showed improved resistance to NaCl, or salinity. No other example or guidance is given with regard to “family”. It is unpredictable whether inhibiting one, two or three of six AITR genes would also show improved resistance to NaCl. It is also not known whether some AITRs within a plant are more essential than others, or they are functionally equivalent, as this would affect whether knocking them out would produce the desired phenotype. Applicant does not disclose a representative number of “families” of AITRs having knocked out AITR genes and improved abiotic stress resistance. Thus “a family of transcription repressor genes AITRs” lacks adequate written description.
Thirdly, with regard to claim 2, the recitation of “some of the AITRs” lack adequate written description for the following reasons. The recitation of “some” implies there are undisclosed sequences that must be inhibited or knocked out to obtain resistance to abiotic stresses. However, these sequences are undisclosed or unknown. One skilled in the art cannot predict the structures of undisclosed sequences from SEQ ID Nos. 1-17, or from the elected SEQ ID NO:5, because there is no disclosure as to the percent sequence identities shared among AITR genes, and their common structures or conserved motifs. Even though the specification discloses that AITR1 from A. thaliana was used to identify AITR sequences in other plants, it is possible that AITR1 from A. thaliana only identifies a subset of AITRs from other plants, and there are other AITRs that could not be identified using AITR1 from A. thaliana. Accordingly, inhibiting or knocking out an unknown or undisclosed AITR gene lacks adequate written description.
Accordingly, there is lack of adequate description to inform a skilled artisan that Applicant was in possession of the claimed invention at the time of filing. See Written Description guidelines published in Federal Register/ Vol.66, No. 4/ Friday, January 5, 2001/ Notices; p. 1099-1111.
Claim Rejections - 35 USC § 102
9. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

11. 	Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ecker et al. (US 20180112228 (A), priority benefit to Provisional Application No. 62/413349, filed October 26, 2016).
	Ecker teaches a method for improving plant resistance to abiotic stress including salinity stress by inhibiting or knocking out a family of A. thaliana sequences identified as DIG1, DIG2, DIL1, DIL2, DIL3 and/or DIL4 using CRISPR/Cas9 gene editing techniques ([0013], [0015],[0183]). DIG2 is identified as SEQ ID NO:3 (AT5G50360), which has 100% sequence identity to Applicant’s SEQ ID NO:5 ([0010], [0011]). The plant can be tomato (angiosperm, Solanum lycopersicum) [0167]. Accordingly, the claimed invention is anticipated by the prior art.
Remarks
12. 	No claim is allowed.
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG T BUI whose telephone number is (571)272-0793.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 571-270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUONG T BUI/Primary Examiner, Art Unit 1663